Memorandum: Upon our review of the record, we find no support for defendant’s claims that prosecutorial misconduct and cumulative error by the trial court deprived him of a fair trial. In any event, several of the claimed errors were not preserved for review, and we find no reason to exercise our discretion to reach them in the interest of justice (see, People v Thomas, 50 NY2d 467, 471, 473). (Appeal from judgment of Supreme Court, Monroe County, Boomer, J. — murder, second degree.) Present — Hancock, Jr., J. P., Callahan, Doerr, Denman and O’Donnell, JJ.